HAZEL, District Judge.
The collector charged a duty upon the importation of 50 per centum ad valorem, under paragraph 118 of the existing tariff act (Act July 24, 1897, c. 11, § 1, Schedule B, 30 Stat. 159 [U. S. Comp. St. 1901, p. 1636]). The appraisers returned the articles as dressed granite. The importers claim that the articles consist of monuments and pieces of monuments made from granite, and are therefore dutiable as articles (undecorated) composed wholly or in chief value of mineral substances, at 35 per centum ad valorem. I have read all the testimony and concur in the opinion of the Board of General Appraisers.
The decision is affirmed.